                                                                                                        FILED
                                                                                               2020 Jan-31 AM 11:58
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

    WILLIAM COLLEY,                               )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Case No. 2:18-cv-1772-GMB
                                                  )
    ANDREW M. SAUL, 1 Commissioner,               )
    Social Security Administration,               )
                                                  )
         Defendant.                               )

                      MEMORANDUM OPINION AND ORDER

         On September 23, 2015, Plaintiff William Colley filed an application for

disability insurance benefits and supplemental security income.                      His alleged

disability onset date is July 9, 2014. Colley’s application for benefits was denied at

the initial administrative level.          Colley then requested a hearing before an

Administrative Law Judge (“ALJ”). ALJ Bruce W. MacKenzie held a hearing on

August 29, 2017 and denied Colley’s claims on December 5, 2017. Colley requested

a review of the ALJ’s decision by the Appeals Council, which declined review on

September 7, 2018. As a result, the ALJ’s decision became the final decision of the

Commissioner of the Social Security Administration (the “Commissioner”) as of



1
 Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
September 7, 2018.

      Colley’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge. Based on a review of the parties’ submissions, the

relevant law, and the record as a whole, the court concludes that the decision of the

Commissioner is due to be REVERSED and REMANDED to the ALJ for

proceedings consistent with this opinion.

                          I. STANDARD OF REVIEW

      The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the


                                            2
court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the


                                          3
Commissioner’s conclusions of law are valid. Id.

            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Taylor bears the burden

of proving that he is disabled, and is responsible for producing evidence sufficient

to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?


                                          4
See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                        III. FACTUAL BACKGROUND

      William Colley was 54 years old at the time of the ALJ’s decision. R. 34.

Colley lives with his mother at her house in Birmingham, Alabama. R. 35. His

primary complaints are back and knee pain. Doc. 11 at 7. In his disability report, he

alleges that HBP, digestive disorder, cirrhosis of liver, hepatitis C, psoriasis, a

broken right leg and ankle, complete reconstruction of the right arm, multiple broken

ribs, a broken right hand, a broken jaw, a broken right collarbone, and multiple

motorcycle injuries prevent him from working. R. 172.

      Colley obtained his GED. R. 33. He has attended several classes on truck

transmissions. R. 58. In the past, he worked on and off as a mechanic. R. 37−40.

He has worked for auto shops and for himself. R. 37−41. Colley has done a variety


                                          5
of mechanic work, from fixing diesel trucks to rehabbing transmissions to repairing

engines and car bumpers. R. 37−39. A vocational expert (“VE”) determined that

this past work fell into three different categories: (1) diesel truck mechanic

performed at the heavy and skilled level, (2) general motor vehicle mechanic

performed at the heavy and skilled level, and (3) transmission mechanic performed

at the heavy and skilled level. R. 57. Colley last worked on July 1, 2014. R. 173.

      The ALJ held a hearing in Colley’s case on August 29, 2017. R. 30. At the

hearing, Colley testified that his knees and back render him disabled. R. 43 & 48.

Although he had knee surgery a few years ago, Colley explained that the surgery

merely switched the pain from one spot in his knee to another. R. 43. Colley also

testified that he uses a cane to prevent his knees from buckling. R. 47. He shared

that he has arthritis and three stress fractures in his back. R. 43. He informed the

ALJ that he has seen a chiropractor in an attempt to get relief from his lower back

pain. R. 44. Colley also reported that pain radiates from his knee all the way to his

neck. R. 48. He described the pain as constant, dull, and throbbing. R. 48. His knees

always hurt. R. 48. Colley explained that if he steps “wrong,” he experiences a

shooting extreme pain. R. 48. And if he stays on his feet for too long, his knee will

swell. R. 49. When the ALJ asked him to clarify whether the pain was an “off and

on thing,” Colley reiterated that he “hurts all day, every day.” R. 49. He can carry

only two bags of groceries and walk about a block before the pain wears him down.


                                         6
R. 55. He stands on his feet for no more than two to three hours a day in total.

R. 55. Colley testified that he can be on his feet for up to one hour before the pain

requires him to sit down. R. 54.

        During the hearing, the ALJ posed the following hypothetical to the

vocational expert:

        consider a hypothetical individual . . . who’s capable of performing
        light exertional level work. There are restrictions. Those restrictions
        include this individual could only frequently use bilateral foot controls,
        could frequently climb ramps and stairs, never ladders and scaffolds,
        could frequently balance and stoop, occasionally kneel, crouch, and
        crawl, should never be exposed to unprotected heights.

R. 59−60. The ALJ asked whether this individual could perform the work Colley

did in the past, and the VE responded, “No.” R. 60. The ALJ then asked whether

this hypothetical individual could perform any work at all in the national economy.

R. 60. The VE determined that this individual could find jobs classified as light

work.2 R. 60. For example, the individual could work as a storage facility rental

clerk, a sales attendant, or an automatic car wash attendant. R. 60.

        The ALJ then asked whether the hypothetical individual could find work in


2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of dexterity or inability to sit for long
periods of time.” 20 C.F.R. § 404.1567(b).



                                                   7
the national economy if he had the additional limitations:

       this individual could only occasionally climb ramps and stairs and
       additionally would also require a sit/stand option with the retained
       ability to stay on or at a work station and no less than 30-minute
       increments each without significant reduction of remaining on task.
       The individual would also be able to ambulate short distances up to 100
       yards per instance on flat, hard surfaces.

R. 61. The VE determined that this individual could work as a storage facility rental

clerk, a ticket seller, and a parking lot cashier. R. 61−62.

       The ALJ then asked the VE to consider a third hypothetical. “[L]et’s just look

at sedentary exertional level work 3 with all of the restrictions from hypotheticals one

and two. Please obviously take out that sit/stand option as well as the ambulation

restriction.” R. 63. The VE determined that this hypothetical individual could not

perform Colley’s past work. R. 63. The ALJ did not ask whether any other jobs exist

that this individual could perform. R. 63.

       The ALJ issued his decision on December 5, 2017. R. 13. Under step one of

the five-step evaluation process, the ALJ found that Colley has not engaged in

substantial gainful activity since July 1, 2014. R. 18. The ALJ concluded that Colley

suffers from the following severe impairments: status post closed fracture of the right

tibia, hepatitis C, cirrhosis, and generalized osteoarthritis under 20 C.F.R.

3
  Sedentary work involves “lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although sitting is involved, a certain
amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary
if walking and standing are required occasionally and other sedentary criteria are met.” 20 C.F.R.
§ 404.1567(a).

                                                  8
§ 404.1520(c). R. 18. The ALJ noted that these impairments significantly limit

Colley’s ability to perform basic work activities. R. 18. The ALJ determined that

Colley also suffered from the non-severe impairments of hypertension and psoriasis.

R. 18. But the ALJ concluded at step three of the analysis that Colley’s impairments

did not satisfy or medically equal the severity of one of those listed in the applicable

regulations. R. 19. With respect to Colley’s arthritis, the ALJ concluded that “there

is no evidence to show that he has joint problems of such severity as to interfere with

his ability to ambulate independently and effectively.” R. 19. The ALJ also found

“no evidence of non-union, delayed healing, or other complications relating to

[Colley’s tibia-fibula] fractures.” R. 19.

      At step four, the ALJ determined that Colley is unable to perform any past

relevant work. R. 21. At step five, the ALJ found that Colley has the residual

functional capacity (“RFC”) to perform a limited range of light exertional work.

R. 19. Ultimately, the ALJ determined that considering Colley’s age, education,

work experience, and RFC, there are jobs that Colley can perform that exist in

significant numbers in the national economy. R. 22. Therefore, the ALJ concluded

that Colley was not disabled within the meaning of the Social Security Act from July

1, 2014 through June 30, 2016. R. 23. Based on these findings, the ALJ denied

Colley’s claims. R. 13. In making this determination, the ALJ did not articulate

whether he credited Colley’s statements concerning the intensity, persistence, and


                                             9
limiting effects of the pain in his knees and back.

                                 IV. DISCUSSION

      Colley presents one issue on appeal: whether the ALJ properly evaluated the

credibility of Colley’s allegations consistent with the Eleventh Circuit pain standard.

Doc. 11 at 5.

      Colley asserts that the ALJ erred in assessing the credibility of his pain

allegations. Doc. 11. “The ALJ must make credibility determinations regarding a

claimant’s claims of pain.” Fries v. Comm’r of Soc. Sec. Admin., 196 F. App’x 827,

833 (11th Cir. 2006). When determining the credibility of a claimant’s testimony as

to his symptoms, the ALJ must follow a two-step process: “(1) first determine if the

claimant has a medically determinable impairment that could reasonably be expected

to produce the symptoms alleged; and, if so (2) evaluate the intensity and persistence

of the claimant’s symptoms such as pain and determine the extent to which the

claimant’s symptoms limit his or her ability to perform work-related activities.”

Cooley v. Comm’r of Soc. Sec., 2019 WL 211437, at *2 (M.D. Fla. Jan. 16, 2019).

“In considering the intensity, persistence, and limiting effects of the claimant’s

symptoms, the ALJ is to examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and

limiting effects of symptoms; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the individual’s case


                                          10
record.” Id. at *3 (internal citation and quotation omitted).

      Additionally, the Social Security Regulations provide that a claimant’s

subjective complaints of pain cannot alone establish disability.             Rather, the

regulations describe additional objective evidence that permits a finding of

disability. See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1529. Interpreting these

regulations, the Eleventh Circuit has articulated a “pain standard” that applies when

a claimant attempts to establish disability through his own testimony of pain or other

subjective symptoms. When establishing disability in this manner, a claimant must

satisfy two parts of the Eleventh Circuit’s three-part pain standard: “(1) evidence of

an underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).

      A claimant’s testimony that is supported by medical evidence and satisfies the

pain standard “is itself sufficient to support a finding of disability.” Holt v. Sullivan,

921 F.2d 1221, 1223 (11th Cir. 1991). But an ALJ is free to discredit a claimant’s

testimony. See Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); Crow v.

Colvin, 36 F. Supp. 3d 1255, 1259 (N.D. Ala. 2014) (“Therefore, if a claimant

testifies to disabling pain and satisfies the three part pain standard, the ALJ must find

a disability unless the ALJ properly discredits the claimant’s testimony.”). “If the


                                           11
ALJ discredits subjective testimony, he must articulate explicit and adequate reasons

for doing so.” Wilson, 284 F.2d at 1255. “The ALJ is not required explicitly to

conduct a symptom analysis, but the reasons for his or her findings must be clear

enough that they are obvious to a reviewing court.” Carrell v. Berryhill, 2019 WL

1696698, at *4 (N.D. Ala. Apr. 17, 2019). Otherwise, the testimony will be accepted

as true. Id. The pain standard requires that the articulated reasons be supported by

substantial evidence. Hale, 831 F.2d at 1012 (“Implicit in this rule is the requirement

that such articulation of reasons by the Secretary be supported by substantial

evidence.”).

      Here, the ALJ did not make any findings about Colley’s pain allegations. The

ALJ did not state whether he was discrediting or crediting Colley’s subjective

complaints about pain. Even if the court were to infer that the ALJ discredited the

subjective testimony, the ALJ cannot be said to have articulated explicit and

adequate reasons for doing so. Accordingly, the court must remand the case to the

ALJ for proper application of the pain standard.

      In a similar case, Holt v. Sullivan, 921 F.2d 1221, 1224 (11th Cir. 1991), the

Eleventh Circuit remanded a claimant’s case to the ALJ because the ALJ did not

make findings about whether the claimant’s subjective testimony satisfied the pain

standard. The claimant had applied for disability due to obesity and hypertension.

Id. at 1222. At the administrative hearing before the ALJ, she testified that she was


                                          12
unable to stand for more than one hour and walk more than one block. Id. She also

testified that she experienced discomfort when sitting for an extended period of time.

Id. The ALJ determined that the claimant’s physical condition did not prevent her

from sedentary work. Id. However, the ALJ did not discuss the claimant’s subjective

complaints of pain.

      Neither did the ALJ make findings on whether Holt’s claims of pain
      and other subjective symptoms satisfied the second or third prongs of
      the pain standard. The findings contain no indication that he considered
      whether Holt’s claims were either confirmed by objective medical
      evidence or could reasonably have been expected to give rise to the pain
      alleged. In short, the ALJ did not apply the pain standard as is required
      by law.

Id. at 1223. The Eleventh Circuit explained that it was within the ALJ’s discretion

to reject the claimant’s pain testimony, “[b]ut the ALJ’s discretionary power to

determine the credibility of testimony is limited by his obligation to place on the

record explicit and adequate reasons for rejecting that testimony.” Id. “[B]ecause

the ALJ’s findings [did] not set out whether or for what reason he discredited [the

claimant’s] testimony,” the Eleventh Circuit concluded that the testimony must be

accepted as true. Id. at 1223–24. The Eleventh Circuit instructed the ALJ to

determine on remand whether, accepting the claimant’s testimony as true, she

presented evidence to satisfy the pain standard. Id. at 1224. And the court further

ordered the ALJ to “set out on the record his reasons for that conclusion.” Id.

      Presley v. Social Security Administration, Commissioner, 2018 WL 447421


                                         13
(N.D. Ala. Jan. 17, 2018), also is instructive. The Presley claimant alleged that

chronic back pain prevented him from working. Id. at *1. The ALJ found that the

claimant suffered from the severe impairments of osteoarthrosis, allied disorders,

and spine disorder. Id. at *3. But the ALJ determined that none of these impairments

satisfied a listing because there was no evidence that the claimant ambulated

ineffectively, struggled to perform fine and gross movement, or suffered from nerve

root compression. Id. “Beyond a bare recitation of the potentially applicable listings,

however, the ALJ failed to explain why Presley’s impairment did not meet these

criteria.” Id. The district court found that “the ALJ’s decision contains no indication

that he applied [the Eleventh Circuit pain] standard as required by law.” Id. The

court concluded that “the ALJ’s failure to apply the pain standard, along with his

inappropriate consideration of [the claimant’s] lack of efforts to seek free or

subsidized care, are grounds for reversal.” Id. at *4. And the court reiterated that the

“[f]ailure to apply the correct legal standards or to provide the reviewing court with

the sufficient basis to determine that the correct legal principles have been followed

is grounds for reversal.” Id. at *3.

      Similarly, in Lockhart v. Colvin, 2015 WL 1475533 (M.D. Ala. Mar. 31,

2015), the Appeals Council had reversed an ALJ’s decision awarding disability

benefits. The ALJ found that the claimant was disabled due to a combination of

physical problems. Id. at *1. After the Appeals Council reversed that decision, the


                                          14
claimant appealed and asserted that the Council did not properly apply the pain

standard. Id. at *5. The Lockhart court agreed, finding no discussion by the Appeals

Council of the claimant’s credibility. Id. The court noted that it had “carefully

reviewed the opinion of the Appeals Council and observes that the pain standard is

not discussed in the opinion.” Id. Accordingly, the court “remanded for further

consideration of [the claimant’s] testimony of pain and application of the pain

standard.” Id.

      This court is faced with the same scenario. The ALJ either disregarded or

misapplied the pain standard. As in the cases discussed above, the ALJ did not make

any findings about whether Colley’s subjective testimony satisfied the pain standard.

The record does not reflect whether the ALJ even considered the pain standard or

Colley’s complaints in any way. Instead, in a conclusory fashion, the ALJ stated

that none of Colley’s impairments satisfied a listing because there is no evidence to

show that Colley has joint problems interfering with his ability to ambulate; no

evidence to suggest non-union, delayed healing, or other complications regarding

his tibia-fibula fractures; and no evidence that Colley developed any serious

complications of liver disease. R. 19. These findings are inconsistent with Colley’s

testimony that he experiences constant, dull pain in his knees, sharp pain if he steps

wrong, and pain that radiates from his knees through his back and neck. R. 48–49.

      The ALJ was free to discredit this testimony, but he must articulate reasons


                                         15
for doing so. See Wilson, 284 F.3d at 1255 (“Failure to articulate the reasons for

discrediting subjective testimony requires, as a matter of law, that the testimony be

accepted as true.”). After carefully reviewing the ALJ’s opinion, the court cannot

ascertain whether the ALJ intended to credit or discredit Colley’s testimony. There

is no mention of Colley’s subjective complaints about pain. There is no discussion

of whether Colley’s hearing testimony satisfied the pain standard. The court could

perhaps infer that the ALJ meant to discredit the pain testimony since he ultimately

found Colley able to work, noted that Colley was laid off on the disability onset date,

and repeatedly emphasized lack of treatment (despite Colley’s testimony that he lost

his insurance). R. 20–21. However, this court cannot affirm an ALJ’s decision

simply because some rationale might have supported it. See Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (“Therefore, when the ALJ fails to

state with at least some measure of clarity the grounds for his decision, we will

decline to affirm simply because some rationale might have supported the ALJ’s

conclusion.”). The ALJ is obligated to place on the record explicit and adequate

reasons for rejecting a claimant’s testimony. Holt, 921 F.2d at 1223. The ALJ here

failed not only to articulate explicit and adequate reasons for rejecting Colley’s pain

testimony, but even to announce whether he was rejecting or accepting that

testimony. The ALJ’s reasons for his findings are not clear enough as to be obvious

to this court. See Carrell, 2019 WL 1696698, at *4. Accordingly, this action is due


                                          16
to be reversed so that the ALJ can apply the proper Eleventh Circuit pain standard

and place on the record the basis for his findings.

                                V. CONCLUSION

      For these reasons, the court concludes that the Commissioner’s decision is not

founded upon the proper legal standards. It is therefore ORDERED that the decision

of the Commissioner denying benefits is REVERSED and this matter is

REMANDED to the Administrative Law Judge for the purpose of issuing a new

disability determination consistent with this opinion.

      Pursuant to Federal Rule of Civil Procedure 54(d)(2)(B), Plaintiff’s attorney

is granted an extension of time in which to file a petition for authorization of

attorney’s fees under 42 U.S.C. § 406(b) until 30 days after receipt of a notice to

award benefits from the Social Security Administration. This order does not extend

the time limits for filing a motion for attorney’s fees under the Equal Access to

Justice Act.

      A final judgment will be entered separately.

      DONE and ORDERED on January 31, 2020.


                                     _________________________________
                                     GRAY M. BORDEN
                                     UNITED STATES MAGISTRATE JUDGE




                                          17
